SHEVIN, Judge.
Casablanca Condominium Association of Miami Beach, Inc.,- appeals an order setting aside a settlement agreement. We reverse and remand for an evidentiary hearing. Contrary to the trial court’s ruling, the settlement agreement is a valid and enforceable agreement. ‘Where the parties have agreed to the essential terms of a settlement, it will be enforced.” State Farm Mut. Auto. Ins. Co. v. InterAmerican Car Rental, Inc., 781 So.2d 500, 502 (Fla. 3d DCA), review denied, 804 So.2d 329 (Fla.2001); KCG, Inc. v. Rosen, 730 So.2d 807 (Fla. 3d DCA 1999). The par*922ties do not dispute the agreement’s validity, and the appellees concede that the court improperly set aside the agreement sua sponte. On remand, the trial court shall conduct an evidentiary hearing to resolve the repair issue and to determine which parties, if any, have fulfilled their agreement obligations and are entitled to a release.
Reversed and remanded.